Citation Nr: 0011722	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1941 to 
January 1943, and from May 1945 to February 1946; he was a 
prisoner of war (POW) of the Japanese government from May 
1942 to January 1943.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) October 1994 rating 
decision which granted service connection for PTSD, assigning 
it a 10 percent rating.  

In April 1997, the case was remanded to the RO for additional 
development of the evidence.  By October 1999 rating 
decision, the evaluation of the service-connected PTSD was 
increased from 10 to 50 percent; in January 2000, the rating 
was increased to 70 percent.  In view of AB v. Brown, 6 Vet. 
App. 35 (1993), the claim remains in controversy where less 
than the maximum available benefit is awarded. 

During this appeal, the rating criteria for mental disorders 
were amended and re-designated as 38 C.F.R. § 4.130 (1999), 
effective November 7, 1996.  A liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Marcoux v. 
Brown, 10 Vet. App. 3 (1996), citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In view of the favorable resolution 
of the veteran's appeal under the regulations in effect prior 
to November 7, 1996, as discussed below, it is clear that he 
has not been prejudiced by the nonutilization of the 
regulations effective since that date.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depression, anxiety, increased startle response, panic 
attacks, irritability, hypervigilance, memory loss, and 
feeling detached and estranged from others; all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of a rating in excess of the currently 
assigned 70 percent for his service-connected PTSD is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating initially assigned at the time of the 
October 1994 grant of service connection therefor.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 127 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (in a 
claim for increased rating, appellant claims the disability 
has increased in severity since a prior final decision).  In 
such claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Service connection for PTSD was granted by rating decision in 
October 1994, and a 10 percent rating assigned, based on the 
veteran's service records showing that he was a POW of the 
Japanese from May 1942 to January 1943, and post-service 
clinical evidence (including August and September 1994 VA 
medical examination reports) diagnosing PTSD and relating it 
to trauma from World War II service.

VA medical records from September 1994 to December 1996 
document treatment for with various symptoms, including 
reports of depression and anxiety.  Private medical records 
from April 1997 to October 1998 document treatment for 
symptoms and illnesses unrelated to the veteran's PTSD.

On VA psychiatric examination in June 1999, including a 
review of the claims file, the veteran indicated that he 
married his spouse in 1943 and had 8 children.  His daily 
activities reportedly included reading newspaper, watching 
television, and playing solitaire.  He indicated he was 
forgetful and felt helpless, requiring his spouse's 
assistance; reportedly, he felt tense, anxious, depressed, 
unmotivated, confused, and had panic attacks when exposed to 
loud noises; he denied problems getting along with people; 
the examiner reviewed the claims file (including prior VA 
medical examination reports) and indicated that his 
nervousness and panic attacks caused him problems at home and 
at work in the past; he indicated that he had difficulty 
being in groups of people and making new acquaintances; he 
had difficulty making decisions, grooming himself, preparing 
meals, working safely, handling responsibly, working out 
problems with the family, and with his memory.  On 
examination, he was oriented to person but was not fully 
oriented to time and place and his memory was impaired.  The 
examiner indicated that the veteran exhibited intense 
psychological distress and physiological reactivity on 
exposure to internal or external cues that symbolized or 
resembled an aspect of his in-service trauma; his interest in 
participating in significant activities was markedly 
diminished, and he felt detached and estranged from others; 
he had persistent symptoms including irritability, 
hypervigilance, and exaggerated startle response, causing him 
"significant" distress or impairment in social and other 
functioning.  Chronic PTSD was diagnosed, and a GAF score of 
45 was assigned (indicative of symptoms productive of 
"serious" impairment).  

On examination in June 1999, the examiner indicated that it 
was difficult to ascertain how severe the veteran's PTSD 
symptoms actually were because he appeared to minimize the 
symptoms, attempting to appear better adjusted than he may 
have been; he had a long history of impairment in social 
functioning (and occupational functioning prior to retirement 
years earlier), had difficulty maintaining minimal personal 
hygiene and other basic activities of daily living, was 
marginally oriented to person, place, and time, and had 
memory loss.  

Currently, the veteran's service-connected PTSD is rated 
under Diagnostic Code 9411 (1996), and a 70 percent 
evaluation is assigned consistent with evidence showing 
severe impairment in the ability to establish or maintain 
effective or favorable relationships with people; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted under 
the Code where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) upheld an 
interpretation that the criteria in Code 9411 for a 100 
percent disability rating "are each independent bases" for 
granting a 100 percent rating.  Based on the foregoing 
evidence, the Board finds that the evidence supports a 100 
percent rating for the veteran's service-connected PTSD under 
the "old" Code 9411.  The entire body of pertinent 
evidence, as discussed above, indicates that the attitudes of 
all contacts, except the most intimate, are so adversely 
affected as to result in virtual isolation in the community; 
his life is marked by depression, anxiety, memory loss, panic 
attacks, irritability, inability to function independently of 
his spouse (including inability to maintain minimal personal 
hygiene), and inability to engage in social interaction with 
people; as indicated on VA psychiatric examination in June 
1999, his daily activities consist mainly of activities which 
do not require any interaction with others or venturing 
outside of his immediate home environment.  Although he 
denied problems getting along with people, on VA psychiatric 
examination in June 1999, the examiner indicated that the 
veteran minimized the severity of impairment and a review of 
the claims file suggested that symptoms of nervousness and 
panic attacks did cause him problems even at home; he was 
noted to have memory loss and only marginal orientation to 
person, place, and time.  Overall, the evidence indicates 
that his PTSD has resulted in virtual isolation in the 
community.

In view of the determination that a 100 percent evaluation is 
warranted for the veteran's PTSD under the criteria for 
rating mental disorders, in effect prior to November 7, 1996, 
the Board need not explore the propriety of rating him under 
the criteria effective on and after November 7, 1996.  See 
Karnas, 1 Vet. App. at 313.


	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

